               Case 1:19-mj-06977-UA Document 1 Filed 07/26/19 Page 1 of 6
,,
               ORf GINAL
     Approved:         ~A-
                  PETER J. DAVIS / ANDREW A. ROHRBACH
                  Assistant United States Attorneys

     Before:      THE HONORABLE STEWART D. AARON
                  United States Magistrate Judge
                  Southern District of New York

                                                   X


     UNITED STATES OF AMERICA                           SEALED COMPLAINT

                   -   V.   -                           Violations of
                                                        18 U.S.C. §§ 1038 (a) (1)
     D'CARLO NIMIS DELUCA,                              and 2
        a/k/a "Robert Curtis Clark,"
                                                        COUNTY OF OFFENSE:
                                Defendant.              NEW YORK

                                                  - X

     SOUTHERN DISTRICT OF NEW YORK, ss.:

               SEAN P. DOBSON, being duly sworn, deposes and says
     that he is a Special Agent with the United States Secret
     Service, and charges as follows:

                                           COUNT ONE
                                (False Information and Hoaxes)

                1.   On or about June 20, 2019, in the Southern
     District of New York, and elsewhere, D'CARLO NIMIS DELUCA, a/k/a
     "Robert Curtis Clark," the defendant, engaged in conduct with
     the intent to convey false and misleading information, under
     circumstances where such information may reasonably have been
     believed, and where such information indicated that an activity
     has taken, is taking, and will take place that would constitute
     a violation of Chapter 40 of Title 18 of the United States Code,
     to wit, DELUCA called the New York City Police Department
      (NYPD)'s 9-1-1 line with the intent to convey false and
     misleading information that he would cause an explosion at Trump
     Tower in New York, and such conduct would be a violation of 18
     u.s.c. section 844(i) - malicious use of explosive materials.
         (Title 18, United States Code, Sections 1038 (a) (1) and 2.)




                                              1
•;,   ,.               Case 1:19-mj-06977-UA Document 1 Filed 07/26/19 Page 2 of 6
           ,\




                          The bas·es for my knowledge and for the foregoing
                charges are, in part, as follows:

                          2.   I am a Special Agent with the United States
                Secret Service, and I have been personally involved in the
                investigation of this matter.  I am familiar with the
                information contained in this affidavit based on my own personal
                participation in the investigation, my review of records, and
                conversations that I have had with other law enforcement
                officers and other individuals. Because this affidavit is being
                submitted for the limited purpose of establishing probable
                cause, it does not include all the facts I have learned during
                the course of my investigation. Where the contents of documents
                and the actions, statements, and conversations of others are
                reported herein, they are reported in substance and in part,
                except where otherwise indicated.

                                               Overview

                          3.   From at least February 2019 through June 2019, the
                NYPD has received a series of at least twenty 9-1-1 calls that
                purport to contain information about recent or imminent emergency
                activity.  The calls typically include threats to prominent
                buildings in the New York area or warnings about the activities
                of organized crime.  For the reasons outlined below, law
                enforcement has identified the caller as D'CARLO NIMIS DELUCA,
                a/k/a "Robert Curtis Clark," the defendant.

                           4.  Based on my review of NYPD records, 9-1-1
                recordings, and discussions with law enforcement, I have learned
                that the calls have escalated in recent weeks, many coming from a
                phone number ending in -0839 (the "0839 Number"), including the
                following:

                               a.   On or about May 27, 2019, a caller contacted
                the New York 9-1-1 line stating, in sum and substance, that the
                caller possessed text messages from the Latin Kings and MS-13
                threatening the President.

                               b.   On or about May 29, 2019, a caller contacted
                the New York 9-1-1 line to report a bomb threat at Trump
                National Golf Course Bedminster.

                               c.   On or about June 2, 2019, a caller contacted
                the New York 9-1-1 line to report a fire at Trump National Golf
                Club Bedminster.

                               d.   On or about June 10, 2019, a caller
                contacted the New York 9-1-1 line to report a bomb threat at


                                                   2
       Case 1:19-mj-06977-UA Document 1 Filed 07/26/19 Page 3 of 6



Trump Tower and said, in sum and substance, that persons
affiliated with MS-13 are planning to blow up Trump Tower and
the White House, and that the First Lady was in jeopardy.

               e.   On or about June 10, 2019, a caller from the
0839 Number contacted the New York 9-1-1 line and, in sum and
substance, stated that three persons in Manhattan were planning
to kill Press Secretary Sarah Sanders.

               f.   On or about June 11, 2019, a caller from the
0839 Number called the New York 9-1-1 line and, in sum and
substance, threatened to kill the First Lady at Trump Tower.

               g.   On or about June 15, 2019, a caller from the
0839 Number called the New York 9-1-1 line and, in sum and
substance, threatened to kill the President.

               h.   On or about June 20, 2019, and as described
below, a caller from the 0839 Number called the New York 9-1-1
line and said, in sum and substance, that he was a member of a
terrorist organization who was planning to blow up Trump Tower.

               i.   On or about June 27, 2019, a caller from the
0839 caller called the New York 9-1-1 line six times. In sum and
substance, two calls contained threats to kill the President,
and others claimed to report threats to kill the President.

          5.   Based on my discussions with law enforcement
officers, I have also learned that the following calls were made:

               a.   On or about June 24, 2019, a caller from the
0839 Number contacted the Buffalo Police Department to report a
bomb threat to 307 West 38 th Street, New York, New York. That
address is the headquarters of the GMHC, or Gay Men's Health
Crisis.

                b.    Also on or about June 24, 2019, a caller
from the 0839 Number contacted the New York 9-1-1 line to·report
a fire on the 6 th Floor of the federal courthouse at 500 Pearl
Street.

                c.  Also on or about June 24, 2019, a caller
contacted the New York 9-1-1 line to report a bomb in the
vicinity of the federal courthouse at 500 Pearl Street, New
York, New York.

               d.   Also on or about June 24, 2019, a caller
from the 0839 Number called the New York 9-1-1 line to report a
bomb on Rikers Island.


                                   3
A
          Case 1:19-mj-06977-UA Document 1 Filed 07/26/19 Page 4 of 6



                              The June 20 Call

              6.   Based on my conversations with law enforcement and
    my review of 911-call recordings and law enforcement records, I
    have learned, in substance and in part, the following:

                   a.   On or about June 20, 2019, a person using
    the 0839 Number called the NYPD's 9-1-1 line (the "June 20
    Call"). According to a recording of the call, the caller claimed
    to be a member of a terrorist organization and stated, in sum
    and substance, "I am going to blow up Donald Trump's building on
    5th Avenue." According to the NYPD's records, the call
    originated in the Bronx.

              5.   Based on my discussions with law enforcement, I
    have learned that on or about June 20, 2019, after receiving the
    June 20 call, personnel from the NYPD and the United States
    Secret Service responded to the call by.conducting a sweep for
    explosive devices at Trump Tower, located at 721 Fifth Avenue in
    Manhattan. No explosive devices were found.

                              The 0839 Number

               6.  Based on my review of law enforcement records and
    recordings, I have learned that on or about June 27, 2019, the
    0839 Number called 9-1-1. The caller identified himself as
    "Robert Clark" and, in sum and substance, threatened to kill the
    president.

              7.   On or about June 28, 2019, law enforcement
    obtained a search warrant for records from the provider for the
    0839 Number. Based on the information obtained from the service
    provider for the 0839 Number, I have learned that the 0839
    Number's billing information is in the name of "Robert Clark." I
    have also learned that, between on or about June 10, 2019, and
    on or about June 28, 2019, the 0839 Number made approximately
    500 calls to 9-1-1 and sent over 3,000 text messages to a law
    enforcement anonymous tip line.

              8.   Based on my review of federal and state records,
    as well as my participation in interview that law enforcement
    conducted with D'CARLO NIMIS DELUCA, a/k/a "Robert Curtis
    Clark," the defendant, on or about April 8, 2019, I have learned
    that DELUCA was born with the name "Robert Curtis Clark" but
    legally changed his name to "D'Carlo Nimis Deluca."

              9.   Based on my participation in this investigation,
    I have learned that on or about June 28, 2019, D'CARLO NIMIS
    DELUCA, a/k/a "Robert Curtis Clark," the defendant, was


                                      4
       Case 1:19-mj-06977-UA Document 1 Filed 07/26/19 Page 5 of 6



committed to the care of the North Central Bronx Hospital. Based
on my review of an inventory report created when DELUCA was
checked into the hospital, I am aware that he possessed a black
cell phone at the time (the "Hospital Phone").

          10. On or about July 3, 2019, law enforcement
obtained a search warrant for the Hospital Phone. Based on
information obtained from that search warrant, I have learned
that the SIM card in the Hospital Phone is assigned the 0839
Number.

          11. On or about July 5, 2019, D'CARLO NIMIS DELUCA,
a/k/a "Robert Curtis Clark," the defendant, called the United
State Secret Service. Based on a recording of the call that I
have reviewed, I am aware that DELUCA gave his name as "Dcarlo
Deluca" and stated, in substance and in part, that they have his
phone, and, in substance and in part, that the 0839 Number is
his cell phone number.

          12.  I believe that the June 20 Call was made by
DELUCA. As noted above, the June 20 Call was placed from the
0839 Number. Additionally, based on an interview I conducted on
or about April 8, 2019, with D'CARLO NIMIS DELUCA, a/k/a "Robert
Curtis Clark," the defendant, and based on my review of
approximately thirteen 911 call recordings, including
approximately nine 9-1-1 calls placed from the 0839 Number, I
recognize DELUCA's voice on the June 20 Call. Finally, based on
my training and experience, I also believe that the June 20 Call
matches DELUCA's pattern of placing calls to 9-1-1 reporting
threats to prominent New York-area buildings and places or
persons associated with the President.




                                   5
.   . '   ~
                     Case 1:19-mj-06977-UA Document 1 Filed 07/26/19 Page 6 of 6



                        13. WHEREFORE, the deponent respectfully requests
              that a warrant be issued for the arrest of D'CARLO NIMIS DELUCA,
              a/k/a "Robert Curtis Clark," the defendant, and that he be
              arrested, and imprisoned or bailed, as the case may be.




                                              SEAN P. DOBSON
                                              Special Agent
                                              United States Secret Service




                                               JUDGE




                                                 6
